DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Froats on Jan 18, 2022.
The application has been amended as follows: 
18. The optical domain controller of claim 15 wherein the request for the optical connection service is received from a computing device associated with the first network, the first network connected to the first optical network device and wherein the instructions are further operable to:
authenticate the computing device as associated with the first network; and generate service connection instructions configuring an intra-device connection between the first optical network device and the second optical network device.

Claim Rejections - 35 USC § 112 - Indefinite
The rejections under 35 U.S.C. 112(b) are withdrawn in light of the amendments to the claims.  

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance.
US 2015/0124615 (Spector) teaches a system for managing a network, the system comprising: an optical domain controller in communication with a plurality of optical devices of an optical network (FIG. 4: controller 70 in communication with optical devices 10A, 10B, 40A, 50A, 60A; FIG. 5: controller 70; [0038]: “Data network 200 may be inter alia a passive optical network”), the optical domain controller: receiving, from a first optical device of the plurality of optical devices ([0038]: “Data network 200 may be inter alia a passive optical network”) and in response to a request for an optical connection service, a notification of a configuration change to a component of the first optical device; obtaining, from a network infrastructure database, an identification of a component of a second optical device associated with the configuration change to the first optical device ([0045], [0047], and [0051]; see discussion below); and transmitting, to the second optical device, a configuration instruction to configure the component of the second optical device based on the notification of the configuration change to the first optical device (FIG. 4: controller 70 transmits to a different one of the edge routers 10A, 10B; FIG. 5: transmitter 76 to a different one of the edge routers R; [0064]: “A transmitter 76 transmits the updated permitted edge capacities to one or more edge routers in the data network, for dynamically updating their hierarchical scheduling and policing tree configurations”).  Spector teaches the use of a controller 70 in communication with a plurality of optical devices 10A, 10B, 40A, 50A, 60A (see FIG. 4).  
US 2003/0115482 (Takihiro) teaches that it was known to provide connection services to networks, such as the Internet.  See, for example, [0001]:
[0001] The present invention relates to a network connection apparatus which provides a network connection service for the Internet or the like, and more particularly to a network connection apparatus which can provide each individual service subscriber with a peculiar access control service as a service additional to the network connection service. 
It also teaches that requests for connection to a service network were known in communications networks.  See, for example, [0107]:
 [0107] In this embodiment, when a request for connection to a service network 22 is made by a subscriber, any of subscribers' terminals 6a-6c and a server 41 or 42 in a server network 4, available to the subscriber, are connected by a bridge connection or a router connection so as to construct a closed network. Accordingly, the subscriber can access the server 41 or 42 available to himself/herself within the server network 4, similarly to a server located in a LAN to which the subscriber belongs. Concretely, the authentication of the subscriber by the server is dispensed with at the server access. Thus, the subscriber can use the server which is as convenient as a server operated by each individual subscriber himself/herself, though he/she entrusts the server management of the file server (storage) or the like to the provider of a network connection service or a dealer operating the server network.
US 2008/0270673 (Sridhar) teaches it was known that edge routers can include controllers or processors.  See, for example, Sridhar at [0008]:
[0008] In another aspect, the present invention provides an edge router (e.g., BRAS) with a processor that retrieves instructions from a memory and processes those instructions …
US 2007/0067424 (Raciborski) teaches content delivery in networks, including peer and non-peer networks.  FIGS. 2A-2C illustrate various network architectures in which content delivery networks 110 have different connections to other networks and illustrates how information is delivered through tier 1 222, terminal 226, peer 220, and non-peer 224 networks to arrive at the recipient computers 128.  It teaches the use of dynamic bandwidth allocation in these networks.  See, for example, [0001]:
[0001] This disclosure relates in general to content delivery and, more specifically, but not by way of limitation, to dynamic bandwidth allocation for content delivery.
US 6,970,481 (Gray) teaches plural networks connected together.  For example, networks 311, 312, 313 connected by gateways 331, 332 in FIG. 3.  See also FIGS. 5 and 6.  Data traveling from one network to the next is reformatted by the appropriate gateway.  See, for example, col. 8, ls 38-52:
In order to transition the multimedia packets from one network to the next, a gateway is provided between each network in the heterogeneous networks. For example, gateway 331 receives multimedia packets from constant delay network 311, performs appropriate functions on those packets as described herein, and provides those packets over the variable delay network 312. In addition, gateway 332 receives multimedia packets from variable delay network 312, performs appropriate functions on those packets as described herein, and provides those packets over the variable delay network 313. The gateways receive multimedia packets from a previous network, reconfigure the multimedia packet if necessary to conform to the standards of the next network, and then transmit the potentially reconfigured multimedia packet onto the next network.
The different types of networks are modified, so that variable delay networks (e.g., 312, 313 in FIG. 3) are emulated as constant delay networks (e.g., 612, 613 in FIG. 6).  See col 8, last two paragraphs through col. 9.
Regarding claim 1, the prior art of record fails to teach, in combination with other limitations, a system for managing a network comprising transmitting, to the second optical device, a configuration instruction to configure the component of the second optical device based on the notification of the configuration change to the first optical device; and transmitting, to the first optical device and the second optical device, service connection instructions configuring an intra-device connection between the first optical device and the second optical device in response to the request for the optical connection service.
Regarding claim 9, the prior art of record fails to teach, in combination with other limitations, a method for managing a network comprising transmitting, to an activation controller associated with the network component, the configuration instruction; and transmitting, to the first optical network device and the second optical network device, service connection instructions configuring an intra-device connection between the first optical device and the second network device based on the indication of the first optical device and the second optical device..
Regarding claim 15, the prior art of record fails to teach, in combination with other limitations, an optical domain controller of an optical network comprising transmit, to the first optical network device and the second optical network device, service connection instructions configuring an intra-device connection between the first optical network device and the second optical network device in response to the request for the optical connection service.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN WOLF whose telephone number is (571)270-3378. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH N. VANDERPUYE can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN E WOLF/Primary Examiner, Art Unit 2636